Citation Nr: 0715924	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-43 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1975 to 
April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In the April 2003 decision and an October 2004 rating 
decision, the RO also denied service connection for 
chondromalacia of the knees and tinnitus.  The veteran filed 
a notice of disagreement with respect to those determinations 
and the RO furnished him statements of the case (SOC).  
However, no substantive appeal as to either issue was 
received.  Inasmuch as an appeal of the chondromalacia of the 
knees and tinnitus claims has not been perfected, the Board 
will not address those issues.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202 (2006).


FINDINGS OF FACT

1.  The veteran has PTSD that is attributable to his active 
military service.

2.  Right ear hearing loss has not been shown.

3.  The veteran does not have left ear hearing loss that is 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  The veteran has PTSD that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through April 2002, August 2002, and 
April 2004 notice letters, the RO notified the veteran and 
his representative of the legal criteria governing his 
claims.  By a SOC in October 2004, as well as a supplemental 
SOC in March 2006, the RO notified them of the evidence that 
had been considered in connection with his claims and the 
bases for the denial of his claims.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  While the notice did not refer to criteria for 
assigning a disability rating or an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
neither of these questions is now before the Board.  
Consequently, a remand of the service connection issues is 
not necessary.

Although the notice concerning the hearing loss claim was not 
provided until after the claim was initially adjudicated, the 
RO properly re-adjudicated the claim in October 2004, which 
followed the April 2004 notice letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  (Because the RO 
raised the hearing loss claim sua sponte in the April 2003 
rating decision, pre-adjudication notice was not feasible.)

The Board also finds that the April 2002, August 2002, and 
April 2004 notice letters notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told to provide any information that 
could support his claims.  Consequently, the Board finds that 
the veteran has been put on notice to submit any pertinent 
evidence that he may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical and 
personnel records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in Fayetteville, Arkansas.  Records from 
multiple private treatment providers identified by the 
veteran have also been obtained.  Additionally, in September 
2004, the veteran was provided a VA examination in relation 
to his hearing loss claim, the report of which is of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.

The Board notes that the veteran has been awarded 
supplemental security income by the Social Security 
Administration (SSA).  The records associated with that 
decision are not deemed relevant as the SSA decision that is 
included in the claims file indicates that the award was 
based on disability concerning the veteran's personality 
disorder, seizures, and disorders of the muscle, ligament, 
and fascia.  As such, the records are not pertinent to the 
issues on appeal.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).

A. PTSD

Establishing service connection for PTSD specifically 
requires that there be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2006); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as the result of his 
military experiences, which he endured during active service 
while stationed in the Republic of the Philippines and 
Okinawa, Japan.  The veteran pointed to multiple stressful 
events that he believes caused his PTSD.  Of particular note, 
he stated that on one occasion near the end of this rotation 
abroad, the veteran and fellow serviceman J.P. were trying to 
aid an individual who was being assaulted by a large group of 
people who may have also been Marines.  The veteran and J.P. 
were in turn severely beaten by the group.  The veteran is 
part American Indian and alluded to race as being a factor as 
to why he was assaulted.

While PTSD claims based on in-service personal assault may be 
corroborated by sources other than the veteran's service 
medical records (SMRs), see 38 C.F.R. § 3.304(f)(3), in this 
case there is corroborating evidence of the veteran's 
stressor documented in his SMRs.  A September 1976 treatment 
note references an injury to the veteran's left shoulder and 
head trauma as a result of involvement in a fight.  Multiple 
treatment records through December 1976 reference the 
incident as the veteran underwent treatment for a left 
shoulder injury, headaches, and double vision.  One October 
1976 record indicates that the veteran was in a fight with 
Marines.  Personnel records show that the veteran was at that 
time attached to Headquarters Company, 3rd Battalion, 9th 
Marines, 3rd Marines Division, which was based in Okinawa.  
This information and evidence supports the veteran's account 
of the personal assault that occurred during active military 
service while he was stationed in Okinawa.  Therefore, the 
Board concludes that the veteran's in-service personal 
assault stressor has been adequately corroborated.

A review of the post-service medical evidence reveals that 
the veteran was diagnosed with PTSD at least by January 2002 
as documented in the records from the Fayetteville VAMC.  The 
treatment notes indicate that the veteran's PTSD is related 
to his military experiences and military sexual harassment.  
He continues to receive regular treatment for PTSD from VA.

In May 2003, the veteran underwent a private psychological 
evaluation provided by E.W.  The history of the in-service 
assault was presented by the veteran although he termed the 
incident as a "race riot."  Dr. E.W. stated that the 
veteran was suffering from PTSD symptoms and also a severe 
seizure disorder, for which the veteran has already been 
awarded service connection.  Dr. E.W. opined that the veteran 
would have a great deal of trouble understanding and 
remembering anything other than very simple instructions and 
that he could not sustain concentration and persistence with 
any tasks due to his PTSD symptoms.  The diagnosis was 
chronic, severe PTSD.  The evidence therefore shows that the 
veteran carries a current diagnosis of PTSD.  The veteran's 
PTSD has in turn been linked to the in-service personal 
assault by competent medical evidence.

Based on the above information and evidence, there is medical 
evidence of a diagnosis of PTSD, medical evidence of a link 
between current symptoms and an in-service stressor, and 
corroborating evidence that the in-service stressor occurred.  
See 38 C.F.R. §§ 3.303, 3.304(f).  Accordingly, the Board 
finds that service connection for PTSD is warranted.

B. Hearing Loss

The veteran contends that he currently has hearing loss that 
resulted from noise exposure that he experienced during 
active military service.  He asserts that the noise exposure 
was from mortars, small arms, and rifles.  These weapons were 
reportedly utilized during his training and certain military 
operations.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

A review of the SMRs does not reveal any hearing examinations 
that document results other than hearing within normal 
limits.  Post-service VA treatment records show that the 
veteran complained of increased hearing loss in his left ear 
as noted in a July 2002 entry.  The veteran was afforded a VA 
audiological examination in September 2004.  This examination 
includes the only post-service hearing test of record.  For 
the right ear, the auditory threshold was not greater than 25 
decibels at any of the relevant frequencies.  Speech 
recognition was 100 percent.  The examiner stated that the 
veteran's hearing sensitivity for the right ear was within 
normal limits.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a current 
disability.  See 38 U.S.C.A. § 1110 (West 2002).  Hence, in 
the absence of competent evidence that the veteran currently 
has right ear hearing loss to an extent recognized as a 
disability under the governing regulation, there can be no 
award of service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Specifically, the United States Court 
of Appeals for Veterans Claims has held that the provisions 
of 38 C.F.R. § 3.385 prohibit the award of service connection 
for hearing loss where audiometric test scores do not 
represent impaired hearing as defined by regulation.  Hensley 
v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992)).  Consequently, service 
connection for right ear hearing loss is not warranted.

For the left ear, the testing demonstrated that the veteran 
experienced hearing loss for VA purposes as shown by the 
audiometry results and the speech recognition score.  After a 
review of the claims file, the examiner gave an opinion as 
follows: 

It [is] a medical certainty that the 
complaint of hearing loss is not a 
consequence of acoustic trauma while in 
service . . . All available evidence supports 
the finding that the left ear [hearing] loss 
was acquired after service.  (emphasis added)

The examiner pointed to the veteran's self-reported 
significant post-service noise exposure as an etiological 
factor.  This included his employment in light industry, 
personal firearms, tools, motorcycles, all terrain vehicles, 
and lawn tools.  The examiner also reasoned that hearing was 
shown to be within normal limits in service, which included 
the separation examination.  He stated that the configuration 
of the pure tone thresholds was not consistent with early 
noise-induced hearing loss.

Although there is objective medical evidence of current left 
ear hearing loss and lay evidence of in-service acoustic 
trauma, the Board finds that the evidence concerning a nexus 
between the current disability and active military service 
weighs considerably against the claim.  The September 2004 VA 
examiner provided an unequivocal medical opinion on the 
subject.  According to that examiner, it is a medical 
certainty that the veteran's left ear hearing loss is not 
related to his time in service.  The veteran has not pointed 
to any other competent medical evidence that links his 
hearing loss to his active military service.  Without a link 
between the veteran's current left ear hearing loss and his 
active military service, a grant of service connection for 
hearing loss is not warranted.

The Board also notes that there is no objective evidence that 
sensorineural hearing loss manifested to a compensable degree 
within one year of the veteran's separation from service.  
Hearing loss in the left ear is not shown until several 
decades after the veteran's separation from the Marines.  
Thus, service connection is not warranted for sensorineural 
hearing loss on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

The Board has considered the veteran's written contentions 
with regard to his claim of service connection for hearing 
loss, including his assertion that his post-service noise 
exposure was minimal.  While the Board does not doubt the 
sincerity of the veteran's belief that he has hearing loss 
and that it is related to his time in service, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as the diagnosis and etiology of a 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).




ORDER

Service connection for PTSD is granted.

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


